Citation Nr: 0000164	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  94-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	William F. Travis


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to September 
1968.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1993, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This matter first came before the Board in April 1997.  It 
was remanded for evidentiary development and a medical 
examination.  The claim next came before the Board in August 
1997.  The Board's decision was appealed.  It is now before 
the Board again following the United States Court of Veterans 
Appeals (Court) grant of a joint motion for remand.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's lumbar spine disorder is currently 
manifested by moderate to severe loss of range of motion, 
pain when sitting, standing, or walking, and radiculopathy to 
the lower extremities, with left drop foot.  

3.  A private physician has entered an opinion to the effect 
that the veteran's service connected disabilities render him 
60 percent disabled, and that his non-service connected 
disabilities combined with the service connected disabilities 
render him 100 percent disabled.

4.  A VA physician has rendered an opinion that the veteran's 
most serious disabilities are his non-service connected 
diabetes and diabetic neuropathy.

5.  The veteran's service connected disabilities do not 
render him unemployable.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basis for the Court's remand is that although the Board 
noted that the appellant's service connected lumbar spine 
disorder was rated as 60 percent disabling, and met the 
scheduler requirements under 38 C.F.R. § 4.16(a), it did not 
provide an adequate discussion with regard to this matter.  
It was also noted that the Board did not attempt to relate 
the appellant's occupational and educational history to his 
disability.

The Department of Veterans Affairs (VA) will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the appellant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience. 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1997).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VA OPGC PREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

The Board notes that the veteran is service connected for a 
lumbar spine disorder which is rated as 60 percent disabling.  
This disability is more specifically referred to as lumbar 
laminectomy L5-S1, post-operative status, with traumatic 
degenerative changes.  In addition to this he has non-service 
connected disabilities which include diabetes mellitus which 
has resulted in severe peripheral neuropathy and diabetic 
retinopathy.  He also has degenerative joint disease of the 
thoracic and cervical spines which are also non-service 
connected.  The veteran is currently 63 years old.  He 
graduated from high school, completed 2 1/2 years of college 
with 74 credit hours towards a law degree at LaSalle 
University, and completed two years of Paralegal/Legal 
assistant studies.  He has worked as a police officer, a 
court reporter, paralegal, legal assistant, legal secretary, 
and criminal investigator.

Service connection for a lumbar spine disability was granted 
in March 1977.  An evaluation of 10 percent was assigned.  
This evaluation was increased to 40 percent in a rating 
decision of March 1992.  It was raised to 60 percent by a 
rating decision of January 1993.

The report of a VA examination, conducted in March 1992, 
shows the veteran stating that his condition had gotten 
progressively worse over the prior five years.  He described 
chronic low back pain which varied in severity.  It was 
aggravated by bending, lifting, twisting or stooping.  
Prolonged sitting, standing, or walking all exacerbated his 
back.  He described pain radiating into the back, into the 
left leg and down to the foot with a numbness and tingling in 
the left foot.

Examination showed him walking with a limp on the left.  The 
left foot was grossly erythematous and swollen.  He was able 
to stand erect.  There was no evidence of spasm and minimal 
tenderness to palpation.  Range of motion of the lumbar spine 
was 60 degrees of flexion and 20 degrees of extension.  Neuro 
evaluation revealed that he performed a poor toe walk and was 
unable to heel walk.  There was subjective decreased 
sensation over the left foot.  The impression given was 
chronic lumbar syndrome post-operative excision of L5, S1 
disc.  A left foot drop, and diabetes mellitus with 
cellulitis of the left foot were also noted.

The report of a VA spine examination, conducted in November 
1992, shows the veteran reporting that he can only walk about 
a block before developing increasing low back and sciatic 
pain.  Examination showed range of motion to be  5 degrees of 
left lateral bending, 15 degrees of right lateral bending, 60 
degrees of flexion, and 10 degrees of extension.  He had 1+ 
back spasm.  He had -1 paresis of the posterior tibialis and 
-1 paresis of the anterior tibialis of the left foot, and 
will not extend the left toes.  He had absent left ankle 
jerk, diminished knee jerk, and he walked with a left sided 
limp.

The diagnosis given was lumbar canal and/or foramina stenosis 
syndrome with residual significant back and left lower limb 
pain and partial foot drop.  X-ray examination showed 
anterior osteophytes of the lumbar spine with narrowing of 
the L5-S1 disc space.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1993.  He stated that he cannot 
sit, walk or stand for long periods of time.  He cannot sit 
for longer than 30 minutes.  He uses crutches and a 
wheelchair to ambulate.  He cannot walk farther than one 
block without his crutches.  He stated that he cannot drive 
either.  He reported that he cannot climb stairs due to his 
left foot drop.  He reported spasms in his back and his legs.  
He also reported bowel and bladder difficulties.

Private medical records, dated in January 1995, show the 
veteran undergoing evaluation in connection with his claim 
for social security disability.  The report showed findings 
of diabetes, degenerative joint disease of the cervical, 
thoracic, and lumbar spines; with disc syndrome with nerve 
damage of the lower back along with osteomyelitis and 
cellulitis of both feet.  The examiner stated that the 
veteran was impaired in his ability to lift/carry, 
stand/walk, and sit.

Social Security Administration records, dated in April 1995, 
show the veteran determined to be totally disabled as of 
August 1992.  It was noted that he was 57 years old and had a 
high school diploma.  He was noted to have severe impairments 
including:  degenerative joint disease of the cervical, 
thoracic, and lumbar spines with lumbar disc disease 
associated with atrophy of the left calf, type II diabetes 
mellitus with right foot ulcer and lower extremity 
neuropathy, and history of diabetic retinopathy and visual 
deficit of the right eye.

Private medical records, dated in October 1995, show the 
veteran complaining of chronic low back pain with radiation 
into both lower extremities down the posterior aspect of both 
thighs into the lateral aspect of both legs into both feet.  
He admitted weakness of the left foot and paresthesias in the 
same distribution.  He reported his pain is worse with 
activity. 

Examination showed his spine was midline.  There was only 
mild tenderness to palpation in the lumbosacral region.  He 
had limited flexion at the trunk.  Neurologically he had 2/5 
strength in the anterior tibialis on the left with 5/5 in all 
other muscle groups in the lower extremities.  Deep tendon 
reflexes were diminished at the knees and the ankles 
bilaterally.  There were negative straight leg raises 
bilaterally.  X-ray examination showed some moderate 
degenerative changes in the lumbosacral region with disc 
space narrowing at L5-S1.  The impression given was lumbar 
spondylosis with L5 nerve palsy on the left.  It was 
recommended that he continue with conservative treatment 
including a home exercise program.

An MRI of the lumbar spine, with contrast, was performed in 
January 1996 to rule out spinal stenosis and herniated 
nucleus pulposus at L5-S1.  When compared to a similar study 
from November 1992 no change was identified.  Again noted was 
subtle small partial laminectomy on the left side at L5, S1 
with very minimal scar.  There was no evidence of re-
herniation.

The report of a VA spine examination, conducted on August 20, 
1997, shows the veteran stating that he had constant pain in 
his back and spasm in his low back and pain down both legs.  
He reported that he had pain sitting, standing, walking, and 
even lying for more than 15 minutes.  He reported numbness 
and tingling in the hips, atrophy in his buttocks, legs, and 
feet; impaired bladder and bowel function, and impotency.  

Examination showed he listed about eight degrees to the right 
when he stood and slightly flexed his lumbar spine.  Range of 
motion was 60 degrees of forward flexion, 11 degrees of 
extension, 8 degrees of left lateral flexion, 10 degrees of 
right lateral flexion, and 5 degrees of rotation bilaterally.  
He had good gluteal tone and tight lumbar muscles.  He 
complained of pain anywhere he was touched in the low back 
but not over his sciatic notches.  He had a 1+ reflex at the 
knees bilaterally.  Ankle jerk was absent.  Both lower 
extremities were of equal length, the calves and thighs were 
of equal circumference.

The diagnosis given was probable diabetic neuropathy and drop 
foot on the left possibly secondary to a perineal nerve palsy 
secondary to herniation of a disc at L5 on the left.  The 
examiner reported that MRI's in 1992 and 1996 showed very 
little intraspinal pathology.  There was no evidence of a 
disc herniation and no evidence of spinal stenosis per MRI.  

The examiner commented that the veteran's disability was 
extreme, however, he could not determine how much was due to 
his service connected back disability.  He stated that he had 
reviewed the records of the veteran's private physicians.  He 
agreed that the veteran had some residual disability in his 
low back which was significant for probable foot drop, but 
that his greatest disability was his diabetes and diabetic 
neuropathy.  He recommended a consultation with neurology to 
help delineate the disability.

Private medical records, dated August 21, 1997, show the 
veteran reporting constant pain and spasm in the low back and 
both legs.  He reported pain at the end of his spine while 
sitting, standing or walking.  He stated that he has 
difficulty walking because of weakness and that he has 
impaired bladder and bowel function and testicular pain and 
impotency.  

Physical examination showed his strength was difficult to 
assess because he gave an inconsistent effort.  It was 
thought to be 4/5 on the left and -5/5 on the right.  
Straight leg test elicited pain in the back but did not 
elicit any radicular symptoms.  He had an unstable gait and 
needed to hang on to something when ambulating.  He could not 
do a heel or toe walk or squat.  There was no evidence of 
spasm, however there was some diffuse tenderness throughout 
the lower spine.  There was really no sciatic notch 
tenderness.  There appeared to be some mild atrophy of the 
left lower extremity.  

X-ray examination showed decreased disc space at L5-S1.  The 
portion of his dorsal spine present on that X-ray showed 
complete ankylosis of his dorsal spine vertebral bodies.  The 
impression given was ankylosing spondylitis of the dorsal 
spine, and degenerative L5 disc, and narcotic addiction.  The 
examiner opined that based on the examination and American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 4th edition, the veteran had a 60 percent 
permanent partial impairment due to his service connected 
disability.  His non-service connected disorders resulted in 
100 percent impairment.

The report of a VA neurological examination, conducted in 
November 1997, shows severe neuropathy of both lower 
extremities consistent with severe peripheral neuropathy.  An 
MRI of the lumbar spine, conducted in October 1997, showed no 
changes when compared to a previous exam in January 1996.  No 
nerve root compression was identified.  The diagnosis given 
was that the veteran's severe peripheral neuropathy was due 
to his diabetes.

The objective medical evidence of record indicates that the 
veteran's lumbar spine disability, which is his sole service 
connected disability, is currently manifested by moderate to 
severe loss of range of motion, pain when sitting, standing, 
or walking, and radiculopathy to the lower extremities, with 
left drop foot.  A summary of the evidence shows that on 
examination in March 1992 there was no evidence of spasm and 
minimal tenderness to palpation.  Range of motion was 60 
degrees of flexion and 20 degrees of extension.  His left 
foot problems were attributed to diabetes.  

On examination in August 1997 range of motion was 60 degrees 
of forward flexion, 11 degrees of extension, 8 degrees of 
left lateral flexion, 10 degrees of right lateral flexion, 
and 5 degrees of rotation bilaterally.  Diabetic neuropathy 
was diagnosed.  Private medical records from August 21, 1997 
show his strength was difficult to assess because he gave an 
inconsistent effort.  Straight leg test elicited pain in the 
back but did not elicit any radicular symptoms.  There was no 
evidence of spasm.  The impression given was ankylosing 
spondylitis of the dorsal spine, degenerative L5 disc, and 
narcotic addiction.  The examiner stated that the veteran had 
a 60 percent permanent partial impairment due to his service 
connected disability, and that his non-service connected 
disorders resulted in 100 percent impairment.  On VA 
examination in August 1997, he examiner commented that he had 
reviewed the veteran's records from private physicians.  He 
noted that the veteran did have some residual disability in 
his low back that is significant, but that his greatest 
disability is his diabetes and diabetic neuropathy.  VA 
neurological examination in November 1997 showed no nerve 
root compression identified and a diagnosis of severe 
peripheral neuropathy due to diabetes.  

The Board finds that the evidence does not show that the 
veteran's service connected disability precludes him from 
engaging in any substantially gainful activity.  The 
veteran's primary disabling condition is his non-service 
connected diabetes mellitus.  Two professional medical 
opinions contained within the claims folder are to the effect 
that his service connected disabilities do not, alone, render 
him 100 percent disabled.  The evidence reveals that the 
Social Security Administration decision which found him to be 
disabled was predicated on his numerous non-service connected 
disabilities.  In documents furnished by the veteran he has 
described a lifetime of employment in the legal field, 
primarily in sedentary occupations.  The veteran's back 
disability alone does not render him incapable of sedentary 
employment.  The Board finds that the veteran is not 
incapable of substantially gainful activity solely on account 
of his service connected disabilities.


ORDER

Entitlement to TDIU is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

